Title: To James Madison from Tench Coxe, 12 November 1820
From: Coxe, Tench
To: Madison, James


                
                    My dear Sir
                    Philada. Nov. 12. 1820.
                
                In consequence of a very kind letter of the 13th Ulto. from Mr. Jefferson, in which he recognizes me as one he is pleased to stile “a fellow laborer indeed, in times never to be forgotten,” & to treat me as a long tried public and personal friend, I have been led to reply to him, in considerable latitude. I was, at the moment of the receipt of his letter, meditating an application to Mr. Monroe for some one of the appointments, which will be vacated by the act of Congress of last Session, terminating certain classes of Commissions, which have been held by the present incumbents four years or more. The labors to which Mr J. alludes contributed (to my utmost) to maintain that great public cause; which was revived with full effect by this state in 1799, and the Union in 1801. I lost, by those exertions, fr[i]ends, relations, office, means of life. I will not give you, Sir, the anguish of details. Nor do I want Sinecures or pensions. I wish only for an unambitious employment, as a mark of confidence, a mean of comfort, and to facilitate those voluntary exertions in politics and the national oeconomy of our expanding country, to which Mr. Monroe, and you and Mr. Jefferson have ever given your countenance in public and your approbation, in scenes of private confidence. The cotton ca[ … ], that of the wine grape and the olive, and domestic manufactures, especially, would give me a pension or an office in many countries. Even now, time, labor, expence and deeply anxious thought are daily given to the vast and awful subject of our black population, the mismanagement of which may too easily prostrate our fairest hopes, public and private. You may see under the signature of “Greene” in the Intelligencer, a short series of papers particularly intended for Pennsylvania & the North, which I have lately prepared from an irresistible sense of duty. My calls and impulses of this kind are numerous & incessant: contributions various & frequent. I ask the favor of you to communicate with Mr Monroe upon my subject, and if you can, with some proper members of the Senate. They are much changed. Some of them know me well, and act always as friends. My stand against the career of L & D were founded on opportunities to know the ground they were going to take, and the ends at which they aimed. The Aurora has fully explained itself. The views of former years are now displayed, and shew that the rights of property, the public order, the state rights & privileges, and all that is requisite to the prosperity of the south would be put at hazard to accomplish the election of a particular candidate. The constitution of the Union, and the treaty of Louisiana would be executed on different principles, in the cases of different new states. Equal rights among the members of ⟨o⟩ur confederacy would be practically denied. In a case where the majority of lawyers and judges believe Congress cannot

restrict, the restricted state, considering the wrong to be extra-constitutional, that is extra conventional, would resort to that ultima Ratio of all governments, which results from the departure of the parties from municipal and federal institutions, and entering upon ground purely & absolutely international. As we have grown in Numbers and extent, such objects of attention & anxiety have not decreased. Men are yet wanted, who are willing to defend these great & growing objects. The conduct of men in times past are the pledges of their future course.
                If your opinion of the services I may have rendered, and those which my remaining strength may enable me yet to render, should justify an early interposition with the gentlemen I have refered to, or some of them, I will only assure you, I will be as I have been. In all events, my minute knowledge of the wisdom and the virtues of your private & public life can never fail to inspire me with the most perfect confidence in all your thoughts, your words and your actions in public scenes and in the bosom of private friendship.
                That Heaven may bless you, as you have deserved, will be mixed with the parting orisons of your unalterable friend
                
                    Tench Coxe
                
            